DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 03/21/2021, Applicants amended claims 1, 5, 8, 11 and 13, and cancelled claims 3 and 20-21 in the response filed 06/01/2021.
Claim(s) 1-2, 4-19 and 22 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-2, 4-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first substrate; a light emitting device on the first substrate, the light emitting device being configured to emit light; a light shielding layer on the first substrate, the light shielding layer being configured to shield light, which is emitted from the light emitting device and reflected by a touch body, from being transmitted through the light shielding layer; and at least one light transmitting portion in the light shielding layer, the light transmitting portion being configured to allow the light, which is emitted from the light emitting device and reflected by the touch body, to pass through the light transmitting portion and irradiate onto an optical sensor, wherein the light shielding layer is electrically connected to a signal terminal for supplying a designated potential signal; wherein the display panel further comprises a pixel driving circuit, the pixel driving circuit comprises a driving transistor, the light emitting device comprises a first electrode, a second electrode, and a light emitting layer between the first electrode and the second electrode, the driving transistor comprises a gate electrode, a source electrode and a drain electrode, the drain electrode is electrically connected to a first potential signal line, and the source electrode is electrically connected to the first electrode of the light emitting device, and the second electrode of the light emitting device is electrically connected to a second potential signal line; and wherein the signal terminal for supplying the designated potential signal comprises at least one of the first potential signal line, the source electrode of the driving transistor, or the second potential signal line.
Claims 2, 4-19 and 22 are allowed, because they depend from the allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kim et al. PG Pub 2018/0089491 teaches a display device includes a first substrate having light transmitting portions, a plurality of pixels positioned on the first substrate and including light emitting 
	b. Ko et al. US Patent No. 10,417,477 teaches a display device with a display panel including a display area and a plurality of pixels arranged in the display area, a photosensor layer including a sensing area overlapping the display area and a plurality of photosensors arranged in the sensing area, a light-guiding layer arranged between the display panel and the photosensor layer and configured to include a plurality of light-transmission holes corresponding to the photosensors, respectively, and a light-condensing layer arranged between the display panel and the photosensor layer to overlap the light-guiding layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895